Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered March 1, 1995, convicting defendant, after a jury trial, of attempted burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 23A to 5V2 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Castillo, 47 NY2d 270, 277-278). Furthermore, the court properly denied defendant’s request to charge attempted criminal trespass in the second degree as a lesser included offense of attempted burglary in the second degree (People v Scoggins, 167 AD2d 321, 322, lv denied 77 NY2d 882). There was no reasonable view of the evidence that defendant did not possess the intent to commit a crime in the building. Concur—Murphy, P. J., Nardelli, Williams and Colabella, JJ.